DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 13, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “heat-resistant metals and alloys,” which is a relative term/phrase that renders the claim indefinite.  The term "heat-resistant metals and alloys" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear whether the term “heat-resistant” also applies to the term “alloys” or if the term “alloys” stands alone.  Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. (US Patent No. 6,152,658) in view of Nishida (US Pub. No. 2011/0033252 A1) and Hardy et al. (WO 01/60554 A1).
(Claims 1, 11 and 19) Satran et al. (“Satran”) discloses a cutting insert (16, 18, 20, 22) that includes a completely sharp cutting edge (38, 50, 54, 68), a chip breaker (breaker groove in Figs. 5A-8E; Col. 6, Lines 30-32), a cutting surface (rake face inside cutting edge on upper surface), a central bore (Figs. 5A-8E), a bore periphery surface (36 between breaker groove and central bore) surrounding the central bore, and a perimeter, which the cutting edge extends along entirely (Figs. 5A-8E).  The bore periphery surface extends three hundred sixty degrees around the central bore (Figs. 5A-8E).  The bore periphery surface defines a plane that includes the cutting edge (Figs. 5D, 5E, 6D, 6E, 7D, 7E, 8D, 8E).  The chip breaker has a rounded shape, which lies below the cutting edge, is positioned immediately adjacent to the cutting edge (Figs. 1-4), and extends from the cutting edge to the bore periphery surface (Figs. 5D, 5E, 6D, 6E, 7D, 7E, 8D, 8E).  The chip breaker does not include walls, which offer resistance to a movement of a cut chip and, due to the curved shape of the breaker, the chip breaker is capable of producing a rolled, spiral chip (Figs. 5D, 5E, 6D, 6E, 7D, 7E, 8D, 8E).  The insert is capable of connecting the cutting edge with a sleeve of a cutting tool such that it is capable of being in direct contact with the sleeve of the cutting tool.  Yet, Satran does not explicitly disclose both the cutting edge 
Nishida discloses a cutting insert (1) with a positive rake angle and a positive clearance angle.  The positive rake angle is disclosed as 10 degrees (¶ 0030) and the positive clearance angle is disclosed as 7 degrees (¶ 0037).  The angle of impact of the cutting edge is then 73 degrees because the rake and clearance angles are respectively measured from planes that are perpendicular to one another.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Satran with the rake angle, relief angle and included angle as taught by Nishida in order to balance cutting performance, insert strength and insert life.
Hardy et al. (“Hardy”) discloses a cutting insert (Figs. 1-48) that includes a chip breaker (e.g., 203a/b, 207, 1404, 1705a-h, 1704a-h, 1710, 1712; Page 32, Lines 19-20; Page 35, Lines 1-19).  The cutting insert itself is formed monolithically (Page 35, Line 4) from PCD such that it is comprises the entire thickness of the insert (e.g., 201; Figs. 2a, 2c, 2d).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Satran with a monolithic PCD construction as disclosed in Hardy in order to take advantage of the characteristics of the PCD material, such as strength while also keeping the integrity of the material by not forming the insert in multiple pieces.  While the value of the thickness of the layer is not explicitly disclosed, one of ordinary skill would recognize that insert thickness is a result-effective variable because it impacts insert strength.  Thus, at a time prior to see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The modified cutting insert is capable of machining heat-resistant metals and alloys and at cutting speeds of 50 to 250 m/min.
(Claim 13) The temperature generated at the cutting edge during cutting a workpiece is capable of being less than 600 degrees Celsius.  That is, the heat generation at the cutting edge depends on many factors of the operation, such as workpeice material, rotational speed, feed speed, etc.  Nevertheless, because here the material of the insert is PCD as that claimed, the insert is deemed capable of cutting a workpiece within the temperature range claimed.
(Claim 16) The structural ribs extend from the cutting edge to the center bore within the insert (Fig. 8A).  This is merely an indirect relationship from the edge to the center bore as the ribs do not directly connect to the center bore in the disclosed invention of the present application.
(Claim 18) The insert is either square or circular (Figs. 6A-8E; Col. 5, Lines 15-34).
(Claim 20) The chip breaker includes structural ribs to improve impact strength of the cutting edge (Fig. 8A).
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.  Applicant argues in mere conclusory fashion that the Examiner relies upon information gleaned from Applicant’s disclosure.  Additionally, Applicant contends that the prior . 
The teachings of relied upon in the modified cutting insert are not gleamed by Applicant’s disclosure, but instead by the prior art of record.  Indeed, Applicant acknowledges that the prior art of record discloses “each of the claimed elements . . . .”  (Applicant Arguments/Remarks at page 10).  The combination of these known elements results in the modified cutting insert that reads on the claimed invention.  Said modified cutting insert is capable of performing as claimed due to the structure of the insert being the same as that claimed.  As the claimed cutting insert has the claimed capability so does the modified prior art cutting insert.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cutting a specific material (TI6Al4V) and having a specific service life range) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN RUFO/Primary Examiner, Art Unit 3722